                               UNITED STATES DISTRICT COURT
                                           for the
                            EASTERN DISTRICT OF NORTH CAROLINA

U.S.A. vs. Lewis Harold Ambrose                                              Docket No. 4:09-CR-108-1H

                               Petition for Action on Supervised Release

COMES NOW Melissa K. Lunsmann, U.S. Probation Officer of the court, presenting a petition for
modification of the Judgment and Commitment Order of Lewis Harold Ambrose, who, upon an earlier plea
of guilty to Distribution of Fifty Grams or More of Cocaine Base (Crack), in violation of 21 U.S.C. §
841(a)(1), was sentenced by the Honorable Malcolm J. Howard, Senior U.S. District Judge, on July 13,
2010, to the custody of the Bureau of Prisons for a term of 180 months. It was further ordered that upon
release from imprisonment the defendant be placed on supervised release for a period of 5 years. On July
23, 2019, pursuant to a motion under 18 U.S.C. § 3582(c)(1)(B), the defendant’s sentence of imprisonment
was reduced to 130 months and the term of supervised release was reduced to 4 years.

   Lewis Harold Ambrose was released from custody on August 1, 2019, at which time the term of
supervised release commenced.

    On October 21, 2019, a Violation Report was submitted advising the court that on October 8, 2019,
Ambrose submitted to urinalysis that tested positive for marijuana. The court agreed to allow the defendant
to continue under supervision, and he was referred for substance abuse treatment.

RESPECTFULLY PRESENTING PETITION FOR ACTION OF COURT FOR CAUSE AS
FOLLOWS:

On May 5, 2020, the defendant submitted to urinalysis that tested positive for marijuana use. Ambrose
admitted to using marijuana and agreed to comply with a sanction. It is respectfully recommended that the
defendant complete 10 hours of community service. He will also increase his level of treatment and continue
compliance with the Surprise Urinalysis Program.

The defendant signed a Waiver of Hearing agreeing to the proposed modification of supervision.

PRAYING THAT THE COURT WILL ORDER that supervised release be modified as follows:

   1. The defendant shall perform 10 hours of community service as directed by the probation office and
      if referred for placement and monitoring by the State of North Carolina, pay the required fee.

Except as herein modified, the judgment shall remain in full force and effect.




                Case 4:09-cr-00108-H Document 73 Filed 05/06/20 Page 1 of 2
Lewis Harold Ambrose
Docket No. 4:09-CR-108-1H
Petition For Action
Page 2

Reviewed and approved,                            I declare under penalty of perjury that the foregoing
                                                  is true and correct.


/s/ Dewayne L. Smith                              /s/ Melissa K. Lunsmann
Dewayne L. Smith                                  Melissa K. Lunsmann
Supervising U.S. Probation Officer                U.S. Probation Officer
                                                  200 Williamsburg Pkwy, Unit 2
                                                  Jacksonville, NC 28546-6762
                                                  Phone: (910) 346-5103
                                                  Executed On: May 6, 2020

                                     ORDER OF THE COURT

                                6th
Considered and ordered this _________             May
                                         day of ____________________, 2020, and ordered filed and
made a part of the records in the above case.

________________________________
Malcolm J. Howard
Senior U.S. District Judge




               Case 4:09-cr-00108-H Document 73 Filed 05/06/20 Page 2 of 2
